Citation Nr: 0922925	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for benign prostatic hypertrophy.

2.	Entitlement to service connection for keratosis pilaris 
with atopic dermatitis, to include as secondary to in-
service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining VA 
treatment records and providing sufficient notice to the 
Veteran regarding the development of his claim.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.

The issue of entitlement to service connection for keratosis 
pilaris with atopic dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an April 2003 decision, the RO denied service 
connection for benign prostatic hypertrophy based on the 
finding that his currently diagnosed disorder was not 
etiologically related to his active service; the Veteran 
did not appeal the April 2003 decision within one year of 
being notified.

2.	Evidence received since the April 2003 rating decision is 
cumulative of the evidence of record at the time of the 
April 2003 denial and does not raise a reasonably 
possibility of substantiating the claim nor does it raise 
a reasonable possibility of substantiating the Veteran's 
claim of service connection.


CONCLUSIONS OF LAW

1.	The April 2003 RO decision denying the claim of service 
connection for benign prostatic hypertrophy is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.	Evidence received since the April 2003 decision in 
connection with Veteran's claim of entitlement to service 
connection for benign prostatic hypertrophy is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, an August 2008 VCAA letter notified 
the Veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for benign prostatic hypertrophy.  This letter 
also provided appropriate notice regarding what constitutes 
new and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
This letter also advised the Veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess, supra, which held that 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2008 letter 
provided such notice.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
April 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In an April 2003 rating decision, the Veteran's claim of 
service connection for benign prostatic hypertrophy was 
denied on the basis that the Veteran's current disorder is 
not etiologically related to his active service.  The Veteran 
was notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the RO's April 2003 
decision is final.  38 U.S.C.A. § 7105.

The Veteran contacted VA regarding his claim in April 2003, 
which the RO accepted as an application to reopen his 
previously denied claim.  In this correspondence, the Veteran 
asserted that he had attended a VA examination with respect 
to his claim, and a report of this examination was sent to 
the RO for inclusion in the claims file.  

Evidence received prior to the April 2003 rating decision 
included service treatment records and a March 2003 VA 
examination report.  According to the April 2003 rating 
decision, the RO denied the Veteran's claim for service 
connection because the evidence of record, to include the 
March 2003 VA examination, failed to establish an etiological 
link between his current benign prostatic hypertrophy and his 
active service, to include in-service exposure to herbicides.

New evidence received since the April 2003 RO rating decision 
includes statements from the Veteran, the transcript of a 
March 2008 Board hearing, and VA treatment records.  The 
evidence submitted by the Veteran indicates he continues to 
suffer from benign prostatic hypertrophy, and currently 
receives treatment for the disorder, but does not provide an 
etiological link between the current disorder and the 
Veteran's active service.  

As a final note, the Board acknowledges that the Veteran 
stated that he was informed by his VA physicians that his 
current benign prostatic hypertrophy is etiologically related 
to his in-service exposure to herbicides, but they were 
instructed not to mention Agent Orange in the Veteran's 
treatment records.  See May 2009 statement.  However, this 
assertion is not supported by the competent medical evidence 
of record.  Furthermore, the Board notes that the connection 
between what a physician said and the layman's account of 
what he purportedly said, when filtered through a layman's 
sensibilities is attenuated and inherently unreliable.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  As such, this statement does not 
constitute 'new and material' evidence upon which to reopen 
the Veteran's claim for service connection for benign 
prostatic hypertrophy.

As such, the evidence submitted by the Veteran since the 
April 2003 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for benign prostatic hypertrophy has not 
been submitted.  The appeal is denied.


REMAND

The Veteran contends he is entitled to service connection for 
keratosis pilaris with atopic dermatitis as secondary to in-
service herbicide exposure.  During the development of his 
claim, the Veteran was provided a VA examination in July 
2003.  The VA examiner noted the Veteran's personal history 
of multiple rough bumps on the chest, abdomen, shoulders and 
back since 1966 and rendered a current diagnosis of keratosis 
pilaris with atopic dermatitis.  However, the July 2003 VA 
examiner did not provide an etiological opinion as to whether 
the Veteran's current skin disorder is related to any in-
service event or injury, to include herbicide exposure.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for a 
proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current skin disorder is etiologically related to his active 
service, to include in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA skin 
examination for the purpose of 
ascertaining the nature and etiology of 
any chronic skin disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should specify the 
nature of any skin disorder, providing 
diagnoses for all identified skin 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current chronic skin disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, to include 
in-service herbicide exposure.  

A detailed rationale should be provided 
for all currently has psoriasis that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


